DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 17/586,653 filed on 01/27/2022.
3.	Claims 1-20 are pending.  

Claims 1, 8 and 15 are independent claims.  

Specification Objection
4.	Status of related applications listed on pg. 1 should be updated.

Claim Interpretation
5.	It is noted that claim 8 recites intended use language.

Claim 8:  “when executed by the processor”
Appropriate corrections are required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending application no 16/909,690 (Patent No. 11,281,450).
Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:

17/586653
16/909,690 (Patent No. 11,281,450)
1. A method, comprising:



 parsing a software update by a component in a transport into a first portion of critical updates and a second portion of non-critical updates;

verifying the first portion, by the component, based on a source of the software update;


operating, by the component, the verified first portion with a dedicated process associated with an electronic control unit on the transport for a period of time; and


responsive to results indicating a limited number of execution errors have occurred over the period of time, operating the verified first portion with other processes associated with other electronic control units on the transport.

1. A method, comprising: receiving a software update at a first component in a target transport; 
parsing the software update by a second component in the target transport into a first portion of critical updates and a second portion of non-critical updates; 
verifying the first portion, by the second component, based on a source of the software update; 
operating, by the second component, the verified first portion with a dedicated process associated with an electronic control unit on the target transport for a pre-set period of time; and 
responsive to results indicating a limited number of execution errors have occurred over the period of time, operating the verified first portion with other processes associated with other electronic control units on the target transport.

2. The method of claim 1, further comprising verifying the first portion based on a source of the first portion and an identifier of the first portion.

2. The method of claim 1, further comprising verifying the first portion based on a source of the first portion and an identifier of the first portion.

3. The method of claim 1, further comprising assessing an impact of an execution of the verified first portion with the dedicated process, wherein
the assessment comprises comparing the number of execution errors to a threshold number. 

3. The method of claim 1, further comprising assessing an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparing the number of execution errors to a threshold number.

4, The method of claim 1, further comprising selecting a non-critical process to be used as the dedicated process.

4. The method of claim 1, further comprising selecting a non-critical process to be used as the dedicated process.

5. The method of claim 1, further comprising allowing the software update to be executed at the component in the transport responsive to receiving a verification of the software update from a component of another transport

5. The method of claim 1, further comprising allowing the software update to be executed at the first component in the target transport responsive to receiving a verification of the software update from a component of another transport.

6. The method of claim 1, further comprising receiving a verification to install the software update from at least one other transport, wherein
the verification constitutes a blockchain consensus at least between a peer represented by the transport and the at least one other transport.

6. The method of claim 1, further comprising receiving a verification to install the software update from at least one other transport, wherein the verification constitutes a blockchain consensus at least between a peer represented by the target transport and the at least one other transport.

7. The method of claim 6, further comprising executing a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.

7. The method of claim 6, further comprising executing a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.

8. A system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: parse a software update by a component in the transport into a first portion of critical updates and a second portion of non-critical updates;



verify the first portion based on a source of the software update;

operate the verified first portion with a dedicated process associated with an electronic control unit on the transport for a period of time; and

responsive to results indicating a limited number of execution errors have occurred over the period of time, operate the verified first portion with other processes associated with other electronic control units on the transport.

8. A system, comprising: a processor of a target transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive a software update at a first component in the target transport; parse the software update by a second component in the target transport into a first portion of critical updates and a second portion of non-critical updates; 

verify the first portion based on a source of the software update;

 operate the verified first portion with a dedicated process associated with an electronic control unit on the target transport for a pre-set period of time; and 

responsive to results indicating a limited number of execution errors have occurred over the period of time, operate the verified first portion with other processes associated with other electronic control units on the target transport.

9. The system of claim 8, wherein the instructions further cause the processor to verify the first portion based on a source of the first portion and an identifier of the first portion.

9. The system of claim 8, wherein the instructions further cause the processor to verify the first portion based on a source of the first portion and an identifier of the first portion.
10. The system of claim 8, wherein the instructions further cause the processor to assess an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparison of the number of execution errors to a threshold number.

10. The system of claim 8, wherein the instructions further cause the processor to assess an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparison of the number of execution errors to a threshold number
11. The system of claim 8, wherein  the instructions further cause the processor to select a non-critical process to be used as the dedicated process.

11. The system of claim 8, wherein the instructions further cause the processor to select a non-critical process to be used as the dedicated process.

12. The system of claim 8, wherein the instructions further cause the processor to allow the software update to be executed at the component in the transport responsive to receipt of a verification of the software update from a component of another transport.

12. The system of claim 8, wherein the instructions further cause the processor to allow the software update to be executed at the first component in the target transport responsive to receipt of a verification of the software update from a component of another transport.

13. The system of claim 8, wherein the instructions further cause the processor to receive a verification to install the software update from at least one other transport, wherein the verification constitutes a blockchain consensus at least between a peer represented by the transport and the at least one other transport. 

13. The system of claim 8, wherein the instructions further cause the processor to receive a verification to install the software update from at least one other transport, wherein the verification constitutes a blockchain consensus at least between a peer represented by the target transport and the at least one other transport.

14. The system of claim 13, wherein the instructions further cause the processor to execute a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.

14. The system of claim 13, wherein the instructions further cause the processor to execute a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.

15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:



parsing a software update by a component in the transport into a first portion of critical updates and a second portion of non-critical updates;

verifying the first portion based on a source of the software update;

operating, by the component, the verified first portion with a dedicated process associated with an electronic control unit on the transport for a period of time; and


responsive to results indicating a limited number of execution errors have occurred over the period of time, operating the verified first portion with other processes associated with other electronic control units on the transport.

15. A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: receiving a software update at a first component in the target transport; 

parsing the software update by a second component in the target transport into a first portion of critical updates and a second portion of non-critical updates; 

verifying the first portion based on a source of the software update;

operating, by the second component, the verified first portion with a dedicated process associated with an electronic control unit on the target transport for a pre-set period of time; and

responsive to results indicating a limited number of execution errors have occurred over the period of time, operating the verified first portion with other processes associated with other electronic control units on the target transport.

16. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to verify the first portion based on a source of the first portion and an identifier of the first portion.

16. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to verify the first portion based on a source of the first portion and an identifier of the first portion.

17. The non-transitory computer readable medium of claim 15, further comprising 
instructions, that when read by a processor, cause the processor to assess an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparing the number of execution errors to a threshold number.

17. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to assess an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparing the number of execution errors to a threshold number.

18. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to allow the software update to be executed at the component in the transport responsive to receiving a verification of the software update from a component of another transport.

18. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to allow the software update to be executed at the first component in the target transport responsive to receiving a verification of the software update from a component of another transport.

19. The non-transitory computer readable medium of claim 15, further comprising 
instructions, that when read by a processor, cause the processor to receive a verification to install the software update from at least one other transport, wherein the verification constitutes a blockchain consensus at least between a peer represented by the transport and the at least one other transport.

19. The non-transitory computer readable medium of claim 15, further comprising instructions, that when read by a processor, cause the processor to receive a verification to install the software update from at least one other transport, wherein the verification constitutes a blockchain consensus at least between a peer represented by the target transport and the at least one other transport.

20. The non-transitory computer readable medium of claim 19, further comprising instructions, that when read by a processor, cause the processor to execute a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.

20. The non-transitory computer readable medium of claim 19, further comprising instructions, that when read by a processor, cause the processor to execute a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.



Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5, 8-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham et al., U.S. Patent No. 7,546,595 (hereinafter Wickham) in view of Baker et al., US 2008/0052699 (hereinafter Baker) in view of Oyama, DE DE102005032984A1.
   In regards to claim 1, Wickham teaches:
A method, comprising: parsing a software update by a component in a transport into a first portion of critical updates and a second portion of non-critical updates (column 12, lines 33-36, see a software update may be assigned a priority level so that other installations with a lower priority level are suspended until installation of the higher priority software update is complete) and (column 15, lines 36-40, see the priority is a low priority such that the installation of the first software is suspended when a second software update with a higher priority is scheduled to be installed at the same time as the first software update). 
Wickham doesn’t explicitly teach:   
verifying the first portion, by the component, based on a source of the software update.
However, Baker teaches such use: (Abstract, see a method for synchronized dual-processor firmware updates. In one example embodiment, a method includes receiving a combined firmware update file, verifying the source of the combined firmware update file, extracting a master firmware image and a slave firmware image from the combined firmware update file, verifying the data integrity of the master firmware image, sending the slave firmware image to the slave processor, receiving a signal from the slave processor indicating that the slave firmware image has been installed, and installing the master firmware image. In another embodiment, a method includes receiving a slave firmware image from the master processor, verifying the data integrity of the slave firmware image, installing the slave firmware image, and sending a signal to the master processor indicating that the slave firmware image has been installed), (p. 7, 1st column, lines 49-53, see verifying the source of the combined firmware update file at the master processor comprises using a MD5 hash contained within the combined firmware update file to verify the source of the combined firmware update file) and (p. 6, [0063-0065], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    
Wickham and Baker, in particular Wickham doesn’t explicitly teach:
operating, by the component, the verified first portion with a dedicated process associated with an electronic control unit on the transport for a period of time; and responsive to results indicating a limited number of execution errors have occurred over the period of time, operating the verified first portion with other processes associated with other electronic control units on the transport.
However, Oyama teaches such use: (p. 2, [0010], see then, the software object is opened for a predetermined time operated this device, thereby the properties in the Apply the software and / or a sample file based on an assessment standards for objective To assess rating. Accordingly, it is possible if the software and / or the pattern file in the real time controller be applied within a short time to verify if the real-time control still stable or not) and (p. 4, [0027], see a verification system 2 is a system that plays a central role in the invention, and is constructed by a person who performs the property evaluation performance in applying a software object to the real-time control device 6 of a customer. In many cases should be the verification system 2 from the supplier of the real-time control device 6 created by the customer. A verifying real-time control device 3 loads a software object from the first website 1 down (flow A), and then it checks, and a predetermined time is required to automatically verify that the downloaded software object does not cause problems in performing real-time control, but can be stably maintained. When the verifying real-time control device 3 has clarified that there are no problems with the software object, it loads the same on a second website 5 high (river B). The real-time control device 6 The customer loads the uploaded software object from the second website 5 down (River C) and applies them. As a result, the virus detection software, the virus detection pattern file and the update software for the real-time control device are updated 6 the customer in a fast manner, with stable operation of the same is guaranteed).
Wickham, Baker and Oyama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker and Oyama before him or her, to modify the system of Wickham and Baker, in particular Wickham to include the teachings of Oyama, as a software verification method, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Oyama (p. 2, [0010], p. 2, [0005]).      

   In regards to claim 2, Wickham doesn’t explicitly teach:
verifying the first portion based on a source of the first portion and an identifier of the first portion.
However, Baker teaches such use: (Abstract, see a method for synchronized dual-processor firmware updates. In one example embodiment, a method includes receiving a combined firmware update file, verifying the source of the combined firmware update file, extracting a master firmware image and a slave firmware image from the combined firmware update file, verifying the data integrity of the master firmware image, sending the slave firmware image to the slave processor, receiving a signal from the slave processor indicating that the slave firmware image has been installed, and installing the master firmware image. In another embodiment, a method includes receiving a slave firmware image from the master processor, verifying the data integrity of the slave firmware image, installing the slave firmware image, and sending a signal to the master processor indicating that the slave firmware image has been installed), (p. 7, 1st column, lines 49-53, see verifying the source of the combined firmware update file at the master processor comprises using a MD5 hash contained within the combined firmware update file to verify the source of the combined firmware update file) and (p. 6, [0063-0065], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    

   In regards to claim 3, Wickham teaches:
assessing an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparing the number of execution errors to a threshold number (column 10, lines 29-37, see the PRELIMINARY SUCCESS 504 column displays the number and percentage of client computing devices in which the software update installed without any known errors.  The INSTALL VERIFIED 506 column displays the number and percentage of client computing devices in which installation was verified with an audit.  Similarly, the INSTALL FAILED 508 column identifies the number and percentage of client computing devices in which an installation failure was verified with an audit). 
 
   In regards to claim 5, Wickham doesn’t explicitly teach:
allowing the software update to be executed at the component in the transport responsive to receiving a verification of the software update from a component of another transport.
However, Baker teaches such use: (Fig. 4, see process arrow flow from 416 of sending a signal to the master processor indicating that the slave firmware image has been installed, 418 receiving a signal from the slave processor indicating that the slave firmware image has been installed, 420 installing the master firmware image) and (p. 6, [0063-0064], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image).
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    

   In regards to claim 8, Wickham teaches:
A system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: parse a software update by a component in the transport into a first portion of critical updates and a second portion of non-critical updates (column 12, lines 33-36, see a software update may be assigned a priority level so that other installations with a lower priority level are suspended until installation of the higher priority software update is complete) and (column 15, lines 36-40, see the priority is a low priority such that the installation of the first software is suspended when a second software update with a higher priority is scheduled to be installed at the same time as the first software update). 
Wickham doesn’t explicitly teach:
verify the first portion based on a source of the software update.
However, Baker teaches such use: (Abstract, see a method for synchronized dual-processor firmware updates. In one example embodiment, a method includes receiving a combined firmware update file, verifying the source of the combined firmware update file, extracting a master firmware image and a slave firmware image from the combined firmware update file, verifying the data integrity of the master firmware image, sending the slave firmware image to the slave processor, receiving a signal from the slave processor indicating that the slave firmware image has been installed, and installing the master firmware image. In another embodiment, a method includes receiving a slave firmware image from the master processor, verifying the data integrity of the slave firmware image, installing the slave firmware image, and sending a signal to the master processor indicating that the slave firmware image has been installed), (p. 7, 1st column, lines 49-53, see verifying the source of the combined firmware update file at the master processor comprises using a MD5 hash contained within the combined firmware update file to verify the source of the combined firmware update file) and (p. 6, [0063-0065], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    
Wickham and Baker, in particular Wickham doesn’t explicitly teach:
operate the verified first portion with a dedicated process associated with an electronic control unit on the transport for a period of time; and responsive to results indicating a limited number of execution errors have occurred over the period of time, operate the verified first portion with other processes associated with other electronic control units on the transport.
However, Oyama teaches such use: (p. 2, [0010], see then, the software object is opened for a predetermined time operated this device, thereby the properties in the Apply the software and / or a sample file based on an assessment standards for objective To assess rating. Accordingly, it is possible if the software and / or the pattern file in the real time controller be applied within a short time to verify if the real-time control still stable or not) and (p. 4, [0027], see a verification system 2 is a system that plays a central role in the invention, and is constructed by a person who performs the property evaluation performance in applying a software object to the real-time control device 6 of a customer. In many cases should be the verification system 2 from the supplier of the real-time control device 6 created by the customer. A verifying real-time control device 3 loads a software object from the first website 1 down (flow A), and then it checks, and a predetermined time is required to automatically verify that the downloaded software object does not cause problems in performing real-time control, but can be stably maintained. When the verifying real-time control device 3 has clarified that there are no problems with the software object, it loads the same on a second website 5 high (river B). The real-time control device 6 The customer loads the uploaded software object from the second website 5 down (River C) and applies them. As a result, the virus detection software, the virus detection pattern file and the update software for the real-time control device are updated 6 the customer in a fast manner, with stable operation of the same is guaranteed).
Wickham, Baker and Oyama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker and Oyama before him or her, to modify the system of Wickham and Baker, in particular Wickham to include the teachings of Oyama, as a software verification method, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Oyama (p. 2, [0010], p. 2, [0005]).      

   In regards to claim 9, Wickham doesn’t explicitly teach:
verify the first portion based on a source of the first portion and an identifier of the first portion.
However, Baker teaches such use: (Abstract, see a method for synchronized dual-processor firmware updates. In one example embodiment, a method includes receiving a combined firmware update file, verifying the source of the combined firmware update file, extracting a master firmware image and a slave firmware image from the combined firmware update file, verifying the data integrity of the master firmware image, sending the slave firmware image to the slave processor, receiving a signal from the slave processor indicating that the slave firmware image has been installed, and installing the master firmware image. In another embodiment, a method includes receiving a slave firmware image from the master processor, verifying the data integrity of the slave firmware image, installing the slave firmware image, and sending a signal to the master processor indicating that the slave firmware image has been installed), (p. 7, 1st column, lines 49-53, see verifying the source of the combined firmware update file at the master processor comprises using a MD5 hash contained within the combined firmware update file to verify the source of the combined firmware update file) and (p. 6, [0063-0065], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    

   In regards to claim 10, Wickham teaches:
assess an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparison of the number of execution errors to a threshold number (column 10, lines 29-37, see the PRELIMINARY SUCCESS 504 column displays the number and percentage of client computing devices in which the software update installed without any known errors.  The INSTALL VERIFIED 506 column displays the number and percentage of client computing devices in which installation was verified with an audit.  Similarly, the INSTALL FAILED 508 column identifies the number and percentage of client computing devices in which an installation failure was verified with an audit). 

   In regards to claim 12, Wickham doesn’t explicitly teach:
allow the software update to be executed at the component in the transport responsive to receipt of a verification of the software update from a component of another transport.
However, Baker teaches such use: (Fig. 4, see process arrow flow from 416 of sending a signal to the master processor indicating that the slave firmware image has been installed, 418 receiving a signal from the slave processor indicating that the slave firmware image has been installed, 420 installing the master firmware image) and (p. 6, [0063-0064], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image).
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    

   In regards to claim 15, Wickham teaches:
A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: parsing a software update by a component in the transport into a first portion of critical updates and a second portion of non-critical updates (column 12, lines 33-36, see a software update may be assigned a priority level so that other installations with a lower priority level are suspended until installation of the higher priority software update is complete) and (column 15, lines 36-40, see the priority is a low priority such that the installation of the first software is suspended when a second software update with a higher priority is scheduled to be installed at the same time as the first software update). 
Wickham doesn’t explicitly teach:
verifying the first portion based on a source of the software update.
However, Baker teaches such use: (Abstract, see a method for synchronized dual-processor firmware updates. In one example embodiment, a method includes receiving a combined firmware update file, verifying the source of the combined firmware update file, extracting a master firmware image and a slave firmware image from the combined firmware update file, verifying the data integrity of the master firmware image, sending the slave firmware image to the slave processor, receiving a signal from the slave processor indicating that the slave firmware image has been installed, and installing the master firmware image. In another embodiment, a method includes receiving a slave firmware image from the master processor, verifying the data integrity of the slave firmware image, installing the slave firmware image, and sending a signal to the master processor indicating that the slave firmware image has been installed), (p. 7, 1st column, lines 49-53, see verifying the source of the combined firmware update file at the master processor comprises using a MD5 hash contained within the combined firmware update file to verify the source of the combined firmware update file) and (p. 6, [0063-0065], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    
Wickham and Baker, in particular Wickham doesn’t explicitly teach:
operating, by the component, the verified first portion with a dedicated process associated with an electronic control unit on the transport for a period of time; and responsive to results indicating a limited number of execution errors have occurred over the period of time, operating the verified first portion with other processes associated with other electronic control units on the transport.
However, Oyama teaches such use: (p. 2, [0010], see then, the software object is opened for a predetermined time operated this device, thereby the properties in the Apply the software and / or a sample file based on an assessment standards for objective To assess rating. Accordingly, it is possible if the software and / or the pattern file in the real time controller be applied within a short time to verify if the real-time control still stable or not) and (p. 4, [0027], see a verification system 2 is a system that plays a central role in the invention, and is constructed by a person who performs the property evaluation performance in applying a software object to the real-time control device 6 of a customer. In many cases should be the verification system 2 from the supplier of the real-time control device 6 created by the customer. A verifying real-time control device 3 loads a software object from the first website 1 down (flow A), and then it checks, and a predetermined time is required to automatically verify that the downloaded software object does not cause problems in performing real-time control, but can be stably maintained. When the verifying real-time control device 3 has clarified that there are no problems with the software object, it loads the same on a second website 5 high (river B). The real-time control device 6 The customer loads the uploaded software object from the second website 5 down (River C) and applies them. As a result, the virus detection software, the virus detection pattern file and the update software for the real-time control device are updated 6 the customer in a fast manner, with stable operation of the same is guaranteed).
Wickham, Baker and Oyama are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker and Oyama before him or her, to modify the system of Wickham and Baker, in particular Wickham to include the teachings of Oyama, as a software verification method, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Oyama (p. 2, [0010], p. 2, [0005]).      

   In regards to claim 16, Wickham doesn’t explicitly teach:
verify the first portion based on a source of the first portion and an identifier of the first portion.
However, Baker teaches such use: (Abstract, see a method for synchronized dual-processor firmware updates. In one example embodiment, a method includes receiving a combined firmware update file, verifying the source of the combined firmware update file, extracting a master firmware image and a slave firmware image from the combined firmware update file, verifying the data integrity of the master firmware image, sending the slave firmware image to the slave processor, receiving a signal from the slave processor indicating that the slave firmware image has been installed, and installing the master firmware image. In another embodiment, a method includes receiving a slave firmware image from the master processor, verifying the data integrity of the slave firmware image, installing the slave firmware image, and sending a signal to the master processor indicating that the slave firmware image has been installed), (p. 7, 1st column, lines 49-53, see verifying the source of the combined firmware update file at the master processor comprises using a MD5 hash contained within the combined firmware update file to verify the source of the combined firmware update file) and (p. 6, [0063-0065], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    

   In regards to claim 17, Wickham teaches:
assess an impact of an execution of the verified first portion with the dedicated process, wherein the assessment comprises comparing the number of execution errors to a threshold number (column 10, lines 29-37, see the PRELIMINARY SUCCESS 504 column displays the number and percentage of client computing devices in which the software update installed without any known errors.  The INSTALL VERIFIED 506 column displays the number and percentage of client computing devices in which installation was verified with an audit.  Similarly, the INSTALL FAILED 508 column identifies the number and percentage of client computing devices in which an installation failure was verified with an audit). 

   In regards to claim 18, Wickham doesn’t explicitly teach:
allow the software update to be executed at the component in the transport responsive to receiving a verification of the software update from a component of another transport.
However, Baker teaches such use: (Fig. 4, see process arrow flow from 416 of sending a signal to the master processor indicating that the slave firmware image has been installed, 418 receiving a signal from the slave processor indicating that the slave firmware image has been installed, 420 installing the master firmware image) and (p. 6, [0063-0064], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image).
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    

10.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham in view of Baker in view of Oyama in view of Napier et al., US 2006/0048130 (hereinafter Napier).
In regards to claims 1, 8, and 15, the rejections above are incorporated respectively.
   In regards to claim 4, , Wickham, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
selecting a non-critical process to be used as the dedicated process.
However, Napier teaches such use: (p. 7, [0078], see turning to 604, obsolescence information for major and minor upgrade patches is evaluated.  In particular, after determining the final set of major and minor upgrade patches, sequencing engine 104 evaluates these patches in reverse order based on their MinorOrder values in the Sequence table (i.e., highest MinorOrder value first) to determine if any patch explicitly obsoletes an earlier patch).
Wickham, Baker, Oyama and Napier are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Napier before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Napier, as a patch sequencer, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to run minor upgrades, as suggested by Napier (p. 7, [0078], p. 19, [0174]).      

In regards to claim 11, Wickham, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
 the instructions further cause the processor to select a non-critical process to be used as the dedicated process.
However, Napier teaches such use: (p. 7, [0078], see turning to 604, obsolescence information for major and minor upgrade patches is evaluated.  In particular, after determining the final set of major and minor upgrade patches, sequencing engine 104 evaluates these patches in reverse order based on their MinorOrder values in the Sequence table (i.e., highest MinorOrder value first) to determine if any patch explicitly obsoletes an earlier patch).
Wickham, Baker, Oyama and Napier are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Napier before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Napier, as a patch sequencer, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to run minor upgrades, as suggested by Napier (p. 7, [0078], p. 19, [0174]).      

11.	Claims 6, 7, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wickham in view of Baker in view of Oyama in view of Smith et al., U.S. Patent No. 10185550 (hereinafter Smith).
   In regards to claims 1, 8, and 15, the rejections above are incorporated respectively.
   In regards to claim 6, Wickham doesn’t explicitly teach:
receiving a verification to install the software update from at least one other transport.
However, Baker teaches such use: (Fig. 4, see process arrow flow from 416 of sending a signal to the master processor indicating that the slave firmware image has been installed, 418 receiving a signal from the slave processor indicating that the slave firmware image has been installed, 420 installing the master firmware image) and (p. 6, [0063-0064], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]). 
Wickham, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
the verification constitutes a blockchain consensus at least between a peer represented by the transport and the at least one other transport.
However, Smith teaches such use: (column 4, lines 5-32, see a distributed ledger can, for example, be based on a blockchain-based technology, which is known in the art of cryptography and cryptocurrencies (e.g. bitcoin, etherium, etc.).  The distributed ledger may provide a publically and/or non-publically verifiable ledger used for updating software in one or more programmable devices of a computer network.  Changes in the distributed ledger (e.g., software updates, etc.) represent updates to one or more computer programs installed on one or more programmable devices of a computer network. For one embodiment, multiple programmable devices of a computer network are required to validate updates, add them to their copy of the distributed ledger, and broadcast their updated distributed ledger to the entire computer network.  Each of the programmable devices having the distributed ledger may validate updates according to a validation protocol…  The distributed ledger enables devices in a computer network to agree via the verification protocol on one or more changes and/or additions to the distributed ledger (e.g., to include updates, to delete updates, to reject updates, etc.)). 
Wickham, Baker, Oyama and Smith are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Smith before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Smith, as a software auto recovery, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to use blockchain verification, as suggested by Smith (column 4, lines 5-32, column 24, lines 60-67).      

   In regards to claim 7, Wickham, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
executing a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.
However, Smith teaches such use: (column 4, lines 5-32, see a distributed ledger can, for example, be based on a blockchain-based technology, which is known in the art of cryptography and cryptocurrencies (e.g. bitcoin, etherium, etc.).  The distributed ledger may provide a publically and/or non-publically verifiable ledger used for updating software in one or more programmable devices of a computer network.  Changes in the distributed ledger (e.g., software updates, etc.) represent updates to one or more computer programs installed on one or more programmable devices of a computer network. For one embodiment, multiple programmable devices of a computer network are required to validate updates, add them to their copy of the distributed ledger, and broadcast their updated distributed ledger to the entire computer network.  Each of the programmable devices having the distributed ledger may validate updates according to a validation protocol…  The distributed ledger enables devices in a computer network to agree via the verification protocol on one or more changes and/or additions to the distributed ledger (e.g., to include updates, to delete updates, to reject updates, etc.)). 
Wickham, Baker, Oyama and Smith are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Smith before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Smith, as a software auto recovery, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to use blockchain verification, as suggested by Smith (column 4, lines 5-32, column 24, lines 60-67).      

   In regards to claim 13, Wickham doesn’t explicitly teach:
receive a verification to install the software update from at least one other transport.
However, Baker teaches such use: (Fig. 4, see process arrow flow from 416 of sending a signal to the master processor indicating that the slave firmware image has been installed, 418 receiving a signal from the slave processor indicating that the slave firmware image has been installed, 420 installing the master firmware image) and (p. 6, [0063-0064], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    
Wickman, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
the verification constitutes a blockchain consensus at least between a peer represented by the transport and the at least one other transport.
However, Smith teaches such use: (column 4, lines 5-32, see a distributed ledger can, for example, be based on a blockchain-based technology, which is known in the art of cryptography and cryptocurrencies (e.g. bitcoin, etherium, etc.).  The distributed ledger may provide a publically and/or non-publically verifiable ledger used for updating software in one or more programmable devices of a computer network.  Changes in the distributed ledger (e.g., software updates, etc.) represent updates to one or more computer programs installed on one or more programmable devices of a computer network. For one embodiment, multiple programmable devices of a computer network are required to validate updates, add them to their copy of the distributed ledger, and broadcast their updated distributed ledger to the entire computer network.  Each of the programmable devices having the distributed ledger may validate updates according to a validation protocol…  The distributed ledger enables devices in a computer network to agree via the verification protocol on one or more changes and/or additions to the distributed ledger (e.g., to include updates, to delete updates, to reject updates, etc.)). 
Wickham, Baker, Oyama and Smith are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Smith before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Smith, as a software auto recovery, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to use blockchain verification, as suggested by Smith (column 4, lines 5-32, column 24, lines 60-67).      

   In regards to claim 14, Wickham, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
execute a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.
However, Smith teaches such use: (column 4, lines 5-32, see a distributed ledger can, for example, be based on a blockchain-based technology, which is known in the art of cryptography and cryptocurrencies (e.g. bitcoin, etherium, etc.).  The distributed ledger may provide a publically and/or non-publically verifiable ledger used for updating software in one or more programmable devices of a computer network.  Changes in the distributed ledger (e.g., software updates, etc.) represent updates to one or more computer programs installed on one or more programmable devices of a computer network. For one embodiment, multiple programmable devices of a computer network are required to validate updates, add them to their copy of the distributed ledger, and broadcast their updated distributed ledger to the entire computer network.  Each of the programmable devices having the distributed ledger may validate updates according to a validation protocol…  The distributed ledger enables devices in a computer network to agree via the verification protocol on one or more changes and/or additions to the distributed ledger (e.g., to include updates, to delete updates, to reject updates, etc.)). 
Wickham, Baker, Oyama and Smith are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Smith before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Smith, as a software auto recovery, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to use blockchain verification, as suggested by Smith (column 4, lines 5-32, column 24, lines 60-67).      

   In regards to claim 19, Wickham doesn’t explicitly teach:
receive a verification to install the software update from at least one other transport.
However, Baker teaches such use: (Fig. 4, see process arrow flow from 416 of sending a signal to the master processor indicating that the slave firmware image has been installed, 418 receiving a signal from the slave processor indicating that the slave firmware image has been installed, 420 installing the master firmware image) and (p. 6, [0063-0064], see method 400 also includes an act 414 of installing the slave firmware image… Method 400 also includes an act 416 of sending a signal to the master processor indicating that the slave firmware image has been installed and an act 418 of receiving a signal from the slave processor indicating that the slave firmware image has been installed… Method 400 also includes an act 420 of installing the master firmware image). 
Wickham and Baker are analogous art because they are from the same field of endeavor, software updates.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham and Baker before him or her, to modify the system of Wickham to include the teachings of Baker, as a system for firmware updates, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to verify software, as suggested by Baker (p. 7, 1st column, lines 49-53, p. 7, [0070]).    
Wickman, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
the verification constitutes a blockchain consensus at least between a peer represented by the transport and the at least one other transport.
However, Smith teaches such use: (column 4, lines 5-32, see a distributed ledger can, for example, be based on a blockchain-based technology, which is known in the art of cryptography and cryptocurrencies (e.g. bitcoin, etherium, etc.).  The distributed ledger may provide a publically and/or non-publically verifiable ledger used for updating software in one or more programmable devices of a computer network.  Changes in the distributed ledger (e.g., software updates, etc.) represent updates to one or more computer programs installed on one or more programmable devices of a computer network. For one embodiment, multiple programmable devices of a computer network are required to validate updates, add them to their copy of the distributed ledger, and broadcast their updated distributed ledger to the entire computer network.  Each of the programmable devices having the distributed ledger may validate updates according to a validation protocol…  The distributed ledger enables devices in a computer network to agree via the verification protocol on one or more changes and/or additions to the distributed ledger (e.g., to include updates, to delete updates, to reject updates, etc.)). 
Wickham, Baker, Oyama and Smith are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Smith before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Smith, as a software auto recovery, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to use blockchain verification, as suggested by Smith (column 4, lines 5-32, column 24, lines 60-67).      

   In regards to claim 20, Wickham, Baker and Oyama, in particular Wickham doesn’t explicitly teach:  
execute a smart contract to record identification data of the software update on a blockchain based on the blockchain consensus.
However, Smith teaches such use: (column 4, lines 5-32, see a distributed ledger can, for example, be based on a blockchain-based technology, which is known in the art of cryptography and cryptocurrencies (e.g. bitcoin, etherium, etc.).  The distributed ledger may provide a publically and/or non-publically verifiable ledger used for updating software in one or more programmable devices of a computer network.  Changes in the distributed ledger (e.g., software updates, etc.) represent updates to one or more computer programs installed on one or more programmable devices of a computer network. For one embodiment, multiple programmable devices of a computer network are required to validate updates, add them to their copy of the distributed ledger, and broadcast their updated distributed ledger to the entire computer network.  Each of the programmable devices having the distributed ledger may validate updates according to a validation protocol…  The distributed ledger enables devices in a computer network to agree via the verification protocol on one or more changes and/or additions to the distributed ledger (e.g., to include updates, to delete updates, to reject updates, etc.)). 
Wickham, Baker, Oyama and Smith are analogous art because they are from the same field of endeavor, software updates.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Wickham, Baker, Oyama and Smith before him or her, to modify the system of Wickham, Baker and Oyama, in particular Wickham to include the teachings of Smith, as a software auto recovery, and accordingly it would enhance the system of Wickham, which is focused on software installation, because that would provide Wickham with the ability to use blockchain verification, as suggested by Smith (column 4, lines 5-32, column 24, lines 60-67).      

Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application Publications

Daumet al., 20140059534 		Update management

Plate et al., 9959111 		 Prioritize updgrades

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/
Primary Examiner, Art Unit 2197